REVISED OPINION
PER CURIAM.
In this Petition for Writ of Certiorari filed by Costain Florida, Inc., Costain seeks abatement of circuit court proceedings pending consideration by Florida Land & Water Adjudicatory Commission [FLA-WAC], of development application denials. Finding that under the circumstances of this case, jurisdiction lies within the province of both the circuit court and of FLA-WAC, we deny the Petition for Writ of Certiorari. See Londono v. City of Alachua, 438 So.2d 91 (Fla. 1st DCA 1983); Friends of Everglades, Inc. v. Board of County Comm’rs, 456 So.2d 904 (Fla. 1st DCA 1984), review denied sub nom. Upper Keys Citizens Ass’n v. Board of County Comm’rs, 462 So.2d 1108 (Fla.1985). But see Manatee County v. Estech Gen. Chem. Corp., 402 So.2d 1251 (Fla. 2d DCA 1981), review denied, 412 So.2d 468 (Fla.1982).
Petition denied.